DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application Numbers JP 2016-231431, JP 2016-231432, and JP 2016-231433, filed on 11/29/2016.
Applicant’s indication of National Stage information based on PCT/JP2017/042605 filed 11/28/2017 is acknowledged.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 05/16/2019, 08/13/2019, and 11/14/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
	
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “L” has been used to designate both the curvature radius in Figures 2-4 and traffic lights in Figures 6A and 6B.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be 

Specification
The disclosure is objected to because of the following informalities. In paragraphs [0050], [0051], [0053], and [0054] the curvature radius is defined as “R”. However, in the List of Reference Signs Section, the curvature radius is defined as “L”, traffic light is defined as “L”, and the target traveling course is defined as “R”. The traffic light is also referred to as “L” in paragraphs [0068], [0069], [0070], [0110], and [0125]. The target traveling course is also referred to as “R” in paragraphs [0068], [0069], [0070], [0091], [0092], [0093], [0094], and [0095]. Additionally, and described above in the Drawings section, “L” is referenced in the drawings in Figures 2-4 as the curvature radius and in Figures 6A and 6B as the traffic lights. In Figures 6A and 6B the target traveling course is referred to as “R”. This leads to confusion. It is recommended that the curvature radius, traffic light, and target traveling course are given distinctly different reference characters for clarity. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 14 and 15 both recite “when no preceding vehicle is detected by the preceding vehicle detection part, and no edge position of the traveling road is detected by the traveling road edge detection part in a situation where a preceding vehicle following mode for causing the vehicle to follow a preceding vehicle is selected as one of the driving support modes, maintaining the preceding vehicle following mode, and selecting the third traveling course.” This limitation does not make sense due to the fact that if there is no preceding vehicle detected, there is no preceding vehicle to follow, and thus remaining in a preceding vehicle follow mode under these conditions does not make sense. The vehicle cannot be in a following mode when there is nothing for the vehicle to follow. The claims fail to distinctly point out how this limitation functions within the scope of the claimed invention. The examiner will interpret the claims as though the claims read “when no preceding vehicle is detected by the preceding vehicle detection part, and no edge position of the traveling road is detected by the traveling road edge detection part in a situation where a preceding vehicle following mode for causing the vehicle to follow a preceding vehicle is selected as one of the driving support modes, maintaining the target speed and target position set in the preceding vehicle following mode, and selecting the third traveling course.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 12, 13, 24, 25, 26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schroeder et al. (US 2018/0011497 A1, hereinafter referred to as Schroeder).

Regarding claim 12,
Schroeder teaches a vehicle control device having plural driving support modes ([0002], describes method, device, and computer program for operating a vehicle; [0005], the method includes plural driving modes), comprising:
a preceding vehicle detection part for detecting the presence or absence of a preceding vehicle ([0006], the detection device senses the vehicle environment; this includes detecting the presence or absence of a preceding vehicle);
a traveling road edge detection part for detecting an edge position of a traveling road ([0006], the detection device senses the vehicle environment; this includes detecting the lanes (i.e. road edge)); and
a vehicle control part for controlling a vehicle to follow a preceding vehicle detected by the preceding vehicle detection part ([0005], one operating mode is where the vehicle autonomously follows a vehicle driving in front; [0006], the device includes a control device and a detection device for detecting the vehicle environment),
wherein the vehicle control part is operable, according to a result of the detection of the edge position of the traveling road by the traveling road edge detection part, to execute traveling course selection processing of selecting, as a target traveling course, one traveling course from plural traveling courses which include at least a first traveling course set to enable the vehicle to maintain traveling within the traveling road, and a second traveling course set to enable the vehicle to follow a trajectory of the preceding vehicle and each of which comprises a target position and a target speed of the vehicle, ([0006], the vehicle control device operates the vehicle in one of several operating modes and includes a detection device for detecting the vehicle environment, which includes detecting road edges and preceding vehicles; [0012], the first operating mode is an operating mode in which the vehicle travels autonomously within the traffic lane based on a detection of lane markings of a traffic lane; [0015], in the second operating mode, the vehicle does not follow lane markings and instead autonomously follows a vehicle traveling in front; [0028], using an operating mode only occurs if vehicle velocity (i.e. target speed) lies within a permitted range, and a trajectory (i.e. target position) that the vehicle will pursue is collision free; here the operation modes include position and speed for the vehicle to travel safely).
wherein the traveling course selection processing includes, when no edge position of the traveling road is detected by the traveling road edge detection part in a situation where a preceding vehicle following mode for causing the vehicle to follow a preceding vehicle is selected as one of the driving support modes, selecting the second traveling course ([0005], the second operating mode is when the vehicle autonomously follows a vehicle driving in front while ignoring lane markings; [0010], ignoring lane markings can be because the markings are missing (i.e. no edge positon of the traveling road is detected); [0010], the vehicle switches to the vehicle following mode (i.e. second traveling course) in the case where the mode based on the detection of lane markings (i.e. first traveling course) is no longer possible).

Regarding claim 13,
Schroeder teaches the invention as discussed in claim 12. Schroeder further teaches:
wherein the traveling course selection processing includes, when the edge position of the traveling road is detected by the traveling road edge detection part in a situation where a preceding vehicle following mode for causing the vehicle to follow a preceding vehicle is selected as one of the driving support modes, selecting the first traveling course ([0006], the control device is configured to switch from the one operating mode to another of the operating modes as a function of the detected environment, which is detected by the detection device; here both of the driving support modes are always selected as options for driver assistance; [0012], the first operating mode (i.e. first traveling course) is selected when the vehicle travels autonomously within the traffic lane based on a detection of lane markings of a traffic lane (i.e. edge position of the traveling road)).

Regarding claim 24,
Schroeder teaches the invention as described in claim 12. Schroeder further teaches:
the vehicle control part is operable to further execute traveling behavior control processing of enabling the vehicle to travel on the target traveling course, the traveling behavior control processing including vehicle speed control and/or steering control of the vehicle ([0006], the vehicle control device operates the vehicle in one of several operating modes (i.e. traveling behavior control and traveling course) and includes a detection device for detecting the vehicle environment; [0028], using an operating mode only occurs if vehicle velocity lies within a permitted range; here the operation modes, or traveling behavior control, include vehicle speed control).
Regarding claim 25,
Schroeder teaches the invention as described in claim 12. Schroeder further teaches:
the plural traveling courses are calculated temporally repeatedly ([0020], the detected vehicle environment is analyzed with regard to which operating mode to use (i.e. which traveling course to follow) by analyzing the instantaneous traffic situation; here instantaneous analysis based on the current detected traffic situation requires calculating temporally repeatedly the operation mode (i.e. traveling course) needed for the particular environment).

Regarding claim 26,
Schroeder teaches the invention as described in claim 12. Schroeder further teaches:
the target position of the first traveling course is set to enable the vehicle to travel along approximately a middle of the traveling road ([0012], the first operating mode (i.e. first traveling course) is an operating mode in which the vehicle travels autonomously within the traffic lane based on detection of lane markings of a traffic lane; here, within the traffic lane means traveling along approximately a middle of the traveling road; Fig. 4, element 301 is the vehicle and it is shown to be traveling in the approximate middle of the traveling road).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14, 15, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Schroeder et al. (US 2018/0011497 A1, referred to as Schroeder) and further in view of Fritz (US 2010/0324797 A1, hereinafter referred to as Fritz).

Regarding claim 14,
Schroeder teaches the invention as discussed in claim 12. Schroeder further teaches:
wherein the plural traveling courses include a third traveling course to be set based on a current traveling behavior of the vehicle on the traveling road ([0006], the control device is configured to switch from the one operating mode to another of the operating modes as a function of the detected environment, which is detected by the detection device; [0038], in all other cases where no switchover is determined, the driver is asked to assume control of the vehicle (i.e. a third traveling course)), and
a preceding vehicle detection part, a traveling road edge detection part, and a situation where a preceding vehicle follow mode for causing the vehicle to follow a preceding vehicle is selected as one of the driving support modes ([0006], the control device is configured to switch from the one operating mode to another of the operating modes as a function of the detected environment, which is detected by the detection device (which includes the preceding vehicle detection part and the traveling road edge detection part); here both of the driving support modes are always selected as options for driver assistance).
However, Schroeder does not explicitly teach the traveling course selection processing includes, when no preceding vehicle is detected, and no edge position of the traveling road is detected, maintaining the preceding vehicle following mode, and selecting the third traveling course.
Fritz teaches the traveling course selection processing includes, when no preceding vehicle is detected, and no edge position of the traveling road is detected, maintaining the preceding vehicle following mode, and selecting the third traveling course ([0031], the longitudinal guiding assistance (i.e. preceding vehicle following mode) includes distance and speed regulation; the distance regulation is active if the speed regulation would result in a shortfall of the nominal distance, and the speed regulation is active if no guide vehicle has been detected; here, when no vehicle is detected, target speed and position of the vehicle are maintained; [0039], the lateral guiding assistance (i.e. road/lane edge detection mode) is carried out as a lane tracking assistance if traffic lane markings are detected, and is not used when traffic markings are not detected; [0037], if the conditions for carrying out the driving assistance are not fulfilled anymore, the driver is requested to take over the vehicle guiding (i.e. the third traveling course is selected)).
Schroeder and Fritz are analogous art to the claimed invention since they are from the similar field of vehicle driving support modes. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the driving support modes of Schroeder with the mode selection process of Fritz to create a driving support mode selection process that switches to a third driving support mode that includes target speed and position information when no preceding vehicle is detected and when no road lanes/edges are detected.
The motivation for modification would have been to create a driving support mode selection process that switches to a third driving support mode that includes target speed and position 

Regarding claim 15,
Schroeder teaches the invention as discussed in claim 13. Schroeder further teaches:
wherein the plural traveling courses include a third traveling course to be set based on a current traveling behavior of the vehicle on the traveling road ([0006], the control device is configured to switch from the one operating mode to another of the operating modes as a function of the detected environment, which is detected by the detection device; [0038], in all other cases where no switchover is determined, the driver is asked to assume control of the vehicle (i.e. a third traveling course)), and
a preceding vehicle detection part, a traveling road edge detection part, and a situation where a preceding vehicle follow mode for causing the vehicle to follow a preceding vehicle is selected as one of the driving support modes ([0006], the control device is configured to switch from the one operating mode to another of the operating modes as a function of the detected environment, which is detected by the detection device (which includes the preceding vehicle detection part and the traveling road edge detection part); here both of the driving support modes are always selected as options for driver assistance).
However, Schroeder does not explicitly teach the traveling course selection processing includes, when no preceding vehicle is detected, and no edge position of the traveling road is detected, maintaining the preceding vehicle following mode, and selecting the third traveling course.
([0031], the longitudinal guiding assistance (i.e. preceding vehicle following mode) includes distance and speed regulation; the distance regulation is active if the speed regulation would result in a shortfall of the nominal distance, and the speed regulation is active if no guide vehicle has been detected; here, when no vehicle is detected, target speed and position of the vehicle are maintained; [0039], the lateral guiding assistance (i.e. road/lane edge detection mode) is carried out as a lane tracking assistance if traffic lane markings are detected, and is not used when traffic markings are not detected; [0037], if the conditions for carrying out the driving assistance are not fulfilled anymore, the driver is requested to take over the vehicle guiding (i.e. the third traveling course is selected)).
Schroeder and Fritz are analogous art to the claimed invention since they are from the similar field of vehicle driving support modes. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the driving support modes of Schroeder with the mode selection process of Fritz to create a driving support mode selection process that switches to a third driving support mode that includes target speed and position information when no preceding vehicle is detected and when no road lanes/edges are detected.
The motivation for modification would have been to create a driving support mode selection process that switches to a third driving support mode that includes target speed and position information when no preceding vehicle is detected and when no road lanes/edges are detected in order to have a driving mode that is in effect when the detection requirements for the previous support modes are not met. This creates a full driving support mode operation process that will not fail when detection requirements are not met, thus making a more robust driving support system that is less likely to fail when in use.
Regarding claim 27,
Schroeder teaches the invention as described in claim 12. Schroeder further teaches:
the first traveling course ([0012], the first operating mode is an operating mode in which the vehicle travels autonomously within the traffic lane based on a detection of lane markings of a traffic lane).
However, Schroeder does not explicitly teach the target speed is a settable given constant vehicle speed.
Fritz teaches the target speed is a settable given constant vehicle speed ([0031], the vehicle system includes regulation of the driving speed (i.e. target speed) of the vehicle to a desired speed that can be predefined by the driver (i.e. given constant vehicle speed)).
Schroeder and Fritz are analogous art to the claimed invention since they are from the similar field of vehicle driving support modes. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the driving support modes of Schroeder with the settable given constant vehicle speed of Fritz to create a driving support mode that has a target speed for the vehicle that is a settable given constant vehicle speed.
The motivation for modification would have been to create a driving support mode that has a target speed for the vehicle that is a settable given constant vehicle speed so the vehicle can operate with an automatic cruise control as a part of its driving support modes. This would enable safer driving for the vehicle since it would limit the vehicle speed based on a speed set by the driver while also giving the vehicle customization options for the driver.

Regarding claim 28,
Schroeder-Fritz teach the invention as described in claim 27. Schroeder-Fritz further teach:
(Schroeder, [0006], the detection device senses the vehicle environment; this includes detecting a preceding vehicle), the target speed of the first traveling course is set to enable the vehicle to follow the preceding vehicle, to an extent that the target speed does not exceed the given constant vehicle speed (Schroeder, [0012], the first operating mode is an operating mode in which the vehicle travels autonomously within the traffic lane based on a detection of lane markings of a traffic lane; Fritz, [0031], the vehicle guiding assistance function includes regulation of the distance between the vehicle and a sensed preceding guiding vehicle to a nominal distance depending on the driving speed of the vehicle, and regulation of the driving speed of the vehicle to a desired speed that can be predefined by the driver).

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Schroeder et al. (US 2018/0011497 A1, referred to as Schroeder) and further in view of Meis et al. (US 2013/0101174 A1, hereinafter referred to as Meis).

	Regarding claim 16,
Schroeder teaches the invention as described in claim 12. Schroeder further teaches:
a vehicle control part and a first traveling course ([0006], the vehicle control device operates the vehicle in one of several operating modes; [0012], the first operating mode is an operating mode in which the vehicle travels autonomously within the traffic lane based on a detection of lane markings of a traffic lane).
However, Schroeder does not explicitly teach a traveling regulation information detection part for detecting traveling regulation information indicating a traveling regulation including a traffic light and a traffic sign on the traveling road, wherein the vehicle control part is operable to execute, based on 
Meis teaches a traveling regulation information detection part for detecting traveling regulation information indicating a traveling regulation including a traffic light and a traffic sign on the traveling road ([0023], the driver assistance system is made up of a road sign (i.e. traffic lights and traffic signs) recognition system and a lane detection recognition system; here the road signs are the traveling regulation information),
wherein the vehicle control part is operable to execute, based on the detected traveling regulation information, first traveling course correction processing of correcting the target traveling course so as to observe the traveling regulation ([0026], the road sign recognition system detects and classifies road signs; [0027], the lane detection system detects the lane course of the vehicle (i.e. first traveling course); [0029], the road sign information is added to the lane course information and it is determined whether the road sign information must be observed by the lane course to alter the lane course; Fig. 1, the road signs are used with the lane detection information which together alter the lane course in the system output).
Schroeder and Meis are analogous art to the claimed invention since they are from the similar field of vehicle driving support modes. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the driving support modes of Schroeder with the traveling regulation information detection and associated course correction of Meis to create a driving support mode that uses traveling regulation information to modify a land detection driving mode.
The motivation for modification would have been to create driving support mode that uses traveling regulation information to modify a lane detection driving mode to create a driving mode that uses road edge detection as well as road and traffic light and sign information to strengthen the safety 

Regarding claim 17,
Schroeder teaches the invention as described in claim 13. Schroeder further teaches:
a vehicle control part and a first traveling course ([0006], the vehicle control device operates the vehicle in one of several operating modes; [0012], the first operating mode is an operating mode in which the vehicle travels autonomously within the traffic lane based on a detection of lane markings of a traffic lane).
However, Schroeder does not explicitly teach a traveling regulation information detection part for detecting traveling regulation information indicating a traveling regulation including a traffic light and a traffic sign on the traveling road, wherein the vehicle control part is operable to execute, based on the detected traveling regulation information, first traveling course correction processing of correcting the target traveling course so as to observe the traveling regulation.
Meis teaches a traveling regulation information detection part for detecting traveling regulation information indicating a traveling regulation including a traffic light and a traffic sign on the traveling road ([0023], the driver assistance system is made up of a road sign (i.e. traffic lights and traffic signs) recognition system and a lane detection recognition system; here the road signs are the traveling regulation information),
wherein the vehicle control part is operable to execute, based on the detected traveling regulation information, first traveling course correction processing of correcting the target traveling course so as to observe the traveling regulation ([0026], the road sign recognition system detects and classifies road signs; [0027], the lane detection system detects the lane course of the vehicle (i.e. first traveling course); [0029], the road sign information is added to the lane course information and it is determined whether the road sign information must be observed by the lane course to alter the lane course; Fig. 1, the road signs are used with the lane detection information which together alter the lane course in the system output).
Schroeder and Meis are analogous art to the claimed invention since they are from the similar field of vehicle driving support modes. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the driving support modes of Schroeder with the traveling regulation information detection and associated course correction of Meis to create a driving support mode that uses traveling regulation information to modify a land detection driving mode.
The motivation for modification would have been to create driving support mode that uses traveling regulation information to modify a lane detection driving mode to create a driving mode that uses road edge detection as well as road and traffic light and sign information to strengthen the safety of the vehicle support mode and overall vehicle speed and trajectory. This would create a safer driving experience and reduce accidents on roads.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Schroeder et al. (US 2018/0011497 A1, referred to as Schroeder) and Fritz (US 2010/0324797 A1, referred to as Fritz), and further in view of Meis et al. (US 2013/0101174 A1, referred to as Meis).

Regarding claim 18,
Schroeder-Fritz teach the invention as described in claim 14. Schroeder-Fritz further teach:
a vehicle control part and a first traveling course (Schroeder, [0006], the vehicle control device operates the vehicle in one of several operating modes; [0012], the first operating mode is an operating mode in which the vehicle travels autonomously within the traffic lane based on a detection of lane markings of a traffic lane).
However, Schroeder-Fritz do not explicitly teach a traveling regulation information detection part for detecting traveling regulation information indicating a traveling regulation including a traffic light and a traffic sign on the traveling road, wherein the vehicle control part is operable to execute, based on the detected traveling regulation information, first traveling course correction processing of correcting the target traveling course so as to observe the traveling regulation.
Meis teaches a traveling regulation information detection part for detecting traveling regulation information indicating a traveling regulation including a traffic light and a traffic sign on the traveling road ([0023], the driver assistance system is made up of a road sign (i.e. traffic lights and traffic signs) recognition system and a lane detection recognition system; here the road signs are the traveling regulation information),
wherein the vehicle control part is operable to execute, based on the detected traveling regulation information, first traveling course correction processing of correcting the target traveling course so as to observe the traveling regulation ([0026], the road sign recognition system detects and classifies road signs; [0027], the lane detection system detects the lane course of the vehicle (i.e. first traveling course); [0029], the road sign information is added to the lane course information and it is determined whether the road sign information must be observed by the lane course to alter the lane course; Fig. 1, the road signs are used with the lane detection information which together alter the lane course in the system output).
Schroeder, Fritz, and Meis are analogous art to the claimed invention since they are from the similar field of vehicle driving support modes. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the driving support modes of Schroeder-Fritz with the traveling regulation information detection and associated course correction of Meis to 
The motivation for modification would have been to create driving support mode that uses traveling regulation information to modify a lane detection driving mode to create a driving mode that uses road edge detection as well as road and traffic light and sign information to strengthen the safety of the vehicle support mode and overall vehicle speed and trajectory. This would create a safer driving experience and reduce accidents on roads.

Regarding claim 19,
Schroeder-Fritz teach the invention as described in claim 15. Schroeder-Fritz further teach:
a vehicle control part and a first traveling course (Schroeder, [0006], the vehicle control device operates the vehicle in one of several operating modes; [0012], the first operating mode is an operating mode in which the vehicle travels autonomously within the traffic lane based on a detection of lane markings of a traffic lane).
However, Schroeder-Fritz do not explicitly teach a traveling regulation information detection part for detecting traveling regulation information indicating a traveling regulation including a traffic light and a traffic sign on the traveling road, wherein the vehicle control part is operable to execute, based on the detected traveling regulation information, first traveling course correction processing of correcting the target traveling course so as to observe the traveling regulation.
Meis teaches a traveling regulation information detection part for detecting traveling regulation information indicating a traveling regulation including a traffic light and a traffic sign on the traveling road ([0023], the driver assistance system is made up of a road sign (i.e. traffic lights and traffic signs) recognition system and a lane detection recognition system; here the road signs are the traveling regulation information),
([0026], the road sign recognition system detects and classifies road signs; [0027], the lane detection system detects the lane course of the vehicle (i.e. first traveling course); [0029], the road sign information is added to the lane course information and it is determined whether the road sign information must be observed by the lane course to alter the lane course; Fig. 1, the road signs are used with the lane detection information which together alter the lane course in the system output).
Schroeder, Fritz, and Meis are analogous art to the claimed invention since they are from the similar field of vehicle driving support modes. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the driving support modes of Schroeder-Fritz with the traveling regulation information detection and associated course correction of Meis to create a driving support mode that uses traveling regulation information to modify a land detection driving mode.
The motivation for modification would have been to create driving support mode that uses traveling regulation information to modify a lane detection driving mode to create a driving mode that uses road edge detection as well as road and traffic light and sign information to strengthen the safety of the vehicle support mode and overall vehicle speed and trajectory. This would create a safer driving experience and reduce accidents on roads.

Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Schroeder et al. (US 2018/0011497 A1, referred to as Schroeder) and further in view of Ohama et al. (US 2013/0293395 A1, hereinafter referred to as Ohama).

Regarding claim 20,
Schroeder teaches the invention as described in claim 12. Schroeder further teaches:
the vehicle control part is operable to execute second traveling course so as to enable the vehicle to avoid an obstacle on or around the traveling road ([0021], when an obstacle is detected, the vehicle is switched to operate in the second operating mode (i.e. second traveling course); [0070], the modes are switched since the vehicle detects the obstacle and determines evasive maneuvers are required).
However, Schroeder does not explicitly teach executing traveling course correction processing of correcting the target traveling course, and the correction processing including: setting a speed distribution zone defining a distribution zone of an allowable upper limit of a relative speed of the vehicle with respect to the obstacle, at least in a range from the obstacle toward the vehicle; and correcting the target traveling course so as to inhibit the relative speed of the vehicle with respect to the obstacle from exceeding the allowable upper limit in the speed distribution zone.
Ohama teaches executing traveling course correction processing of correcting the target traveling course ([0066], the driving support section conducts driving intervention control to control acceleration/deceleration and/or steering of the vehicle to adjust (or correct) the path of the vehicle), 
and the correction processing including: setting a speed distribution zone defining a distribution zone of an allowable upper limit of a relative speed of the vehicle with respect to the obstacle (Fig. 3, the sideward passing speed (i.e. allowable upper limit of a relative speed of a vehicle) is determined based on the vehicle approach speed and the spacing between the vehicle and the obstacle; Fig. 4, shows the speed distribution zone of the vehicle with respect to its spacing to an obstacle; here the larger the spacing, the faster a vehicle can pass by the object), 
(Fig. 2, the vehicle passes an obstacle (here, a stationary pedestrian) and the distance between the vehicle and the obstacle falls within a range (here, sideward spacing)); and 
correcting the target traveling course so as to inhibit the relative speed of the vehicle with respect to the obstacle from exceeding the allowable upper limit in the speed distribution zone.
([0061], the driving support section conducts driving intervention control and conducts driving support (i.e. correcting the target traveling course) on the basis of differences between the detected vehicle speed and the determined allowable sideward passing speed (i.e. the allowable upper limit in the speed distribution zone); here the vehicle traveling course is corrected to inhibit the vehicle speed to ensure the speed falls in the allowable zone for speed when passing an obstacle).
Schroeder and Ohama are analogous art to the claimed invention since they are from the similar field of vehicle driving support modes. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the driving support modes of Schroeder with the obstacle passing speed reduction correction of Ohama to create a driving support mode that corrects the traveling speed of the vehicle when passing an obstacle.
The motivation for modification would have been to create a driving support mode that corrects the traveling speed of the vehicle when passing an obstacle to ensure a safer traveling course. By reducing the speed of a vehicle when passing an obstacle the vehicle may realize a precautionary safety system that pre-emptively prevents collisions (Ohama, [0151]).

Regarding claim 21,
Schroeder teaches the invention as described in claim 13. Schroeder further teaches:
the vehicle control part is operable to execute second traveling course so as to enable the vehicle to avoid an obstacle on or around the traveling road ([0021], when an obstacle is detected, the vehicle is switched to operate in the second operating mode (i.e. second traveling course); [0070], the modes are switched since the vehicle detects the obstacle and determines evasive maneuvers are required).
However, Schroeder does not explicitly teach executing traveling course correction processing of correcting the target traveling course, and the correction processing including: setting a speed distribution zone defining a distribution zone of an allowable upper limit of a relative speed of the vehicle with respect to the obstacle, at least in a range from the obstacle toward the vehicle; and correcting the target traveling course so as to inhibit the relative speed of the vehicle with respect to the obstacle from exceeding the allowable upper limit in the speed distribution zone.
Ohama teaches executing traveling course correction processing of correcting the target traveling course ([0066], the driving support section conducts driving intervention control to control acceleration/deceleration and/or steering of the vehicle to adjust (or correct) the path of the vehicle), 
and the correction processing including: setting a speed distribution zone defining a distribution zone of an allowable upper limit of a relative speed of the vehicle with respect to the obstacle (Fig. 3, the sideward passing speed (i.e. allowable upper limit of a relative speed of a vehicle) is determined based on the vehicle approach speed and the spacing between the vehicle and the obstacle; Fig. 4, shows the speed distribution zone of the vehicle with respect to its spacing to an obstacle; here the larger the spacing, the faster a vehicle can pass by the object), 
at least in a range from the obstacle toward the vehicle (Fig. 2, the vehicle passes an obstacle (here, a stationary pedestrian) and the distance between the vehicle and the obstacle falls within a range (here, sideward spacing)); and 
correcting the target traveling course so as to inhibit the relative speed of the vehicle with respect to the obstacle from exceeding the allowable upper limit in the speed distribution zone.
([0061], the driving support section conducts driving intervention control and conducts driving support (i.e. correcting the target traveling course) on the basis of differences between the detected vehicle speed and the determined allowable sideward passing speed (i.e. the allowable upper limit in the speed distribution zone); here the vehicle traveling course is corrected to inhibit the vehicle speed to ensure the speed falls in the allowable zone for speed when passing an obstacle).
Schroeder and Ohama are analogous art to the claimed invention since they are from the similar field of vehicle driving support modes. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the driving support modes of Schroeder with the obstacle passing speed reduction correction of Ohama to create a driving support mode that corrects the traveling speed of the vehicle when passing an obstacle.
The motivation for modification would have been to create a driving support mode that corrects the traveling speed of the vehicle when passing an obstacle to ensure a safer traveling course. By reducing the speed of a vehicle when passing an obstacle the vehicle may realize a precautionary safety system that pre-emptively prevents collisions (Ohama, [0151]).

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Schroeder et al. (US 2018/0011497 A1, referred to as Schroeder) and Fritz (US 2010/0324797 A1, referred to as Fritz), and further in view of Ohama et al. (US 2013/0293395 A1, referred to as Ohama).

Regarding claim 22,
Schroeder-Fritz teach the invention as described in claim 14. Schroeder-Fritz further teach:
the vehicle control part is operable to execute second traveling course so as to enable the vehicle to avoid an obstacle on or around the traveling road (Schroeder, [0021], when an obstacle is detected, the vehicle is switched to operate in the second operating mode (i.e. second traveling course); [0070], the modes are switched since the vehicle detects the obstacle and determines evasive maneuvers are required).
However, Schroeder-Fritz do not explicitly teach executing traveling course correction processing of correcting the target traveling course, and the correction processing including: setting a speed distribution zone defining a distribution zone of an allowable upper limit of a relative speed of the vehicle with respect to the obstacle, at least in a range from the obstacle toward the vehicle; and correcting the target traveling course so as to inhibit the relative speed of the vehicle with respect to the obstacle from exceeding the allowable upper limit in the speed distribution zone.
Ohama teaches executing traveling course correction processing of correcting the target traveling course ([0066], the driving support section conducts driving intervention control to control acceleration/deceleration and/or steering of the vehicle to adjust (or correct) the path of the vehicle), 
and the correction processing including: setting a speed distribution zone defining a distribution zone of an allowable upper limit of a relative speed of the vehicle with respect to the obstacle (Fig. 3, the sideward passing speed (i.e. allowable upper limit of a relative speed of a vehicle) is determined based on the vehicle approach speed and the spacing between the vehicle and the obstacle; Fig. 4, shows the speed distribution zone of the vehicle with respect to its spacing to an obstacle; here the larger the spacing, the faster a vehicle can pass by the object), 
at least in a range from the obstacle toward the vehicle (Fig. 2, the vehicle passes an obstacle (here, a stationary pedestrian) and the distance between the vehicle and the obstacle falls within a range (here, sideward spacing)); and 
correcting the target traveling course so as to inhibit the relative speed of the vehicle with respect to the obstacle from exceeding the allowable upper limit in the speed distribution zone.
([0061], the driving support section conducts driving intervention control and conducts driving support (i.e. correcting the target traveling course) on the basis of differences between the detected vehicle speed and the determined allowable sideward passing speed (i.e. the allowable upper limit in the speed distribution zone); here the vehicle traveling course is corrected to inhibit the vehicle speed to ensure the speed falls in the allowable zone for speed when passing an obstacle).
Schroeder, Fritz, and Ohama are analogous art to the claimed invention since they are from the similar field of vehicle driving support modes. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the driving support modes of Schroeder-Fritz with the obstacle passing speed reduction correction of Ohama to create a driving support mode that corrects the traveling speed of the vehicle when passing an obstacle.
The motivation for modification would have been to create a driving support mode that corrects the traveling speed of the vehicle when passing an obstacle to ensure a safer traveling course. By reducing the speed of a vehicle when passing an obstacle the vehicle may realize a precautionary safety system that pre-emptively prevents collisions (Ohama, [0151]).

Regarding claim 23,
Schroeder-Fritz teach the invention as described in claim 15. Schroeder-Fritz further teach:
the vehicle control part is operable to execute second traveling course so as to enable the vehicle to avoid an obstacle on or around the traveling road (Schroeder, [0021], when an obstacle is detected, the vehicle is switched to operate in the second operating mode (i.e. second traveling course); [0070], the modes are switched since the vehicle detects the obstacle and determines evasive maneuvers are required).
However, Schroeder-Fritz do not explicitly teach executing traveling course correction processing of correcting the target traveling course, and the correction processing including: setting a speed distribution zone defining a distribution zone of an allowable upper limit of a relative speed of the vehicle with respect to the obstacle, at least in a range from the obstacle toward the vehicle; and 
Ohama teaches executing traveling course correction processing of correcting the target traveling course ([0066], the driving support section conducts driving intervention control to control acceleration/deceleration and/or steering of the vehicle to adjust (or correct) the path of the vehicle), 
and the correction processing including: setting a speed distribution zone defining a distribution zone of an allowable upper limit of a relative speed of the vehicle with respect to the obstacle (Fig. 3, the sideward passing speed (i.e. allowable upper limit of a relative speed of a vehicle) is determined based on the vehicle approach speed and the spacing between the vehicle and the obstacle; Fig. 4, shows the speed distribution zone of the vehicle with respect to its spacing to an obstacle; here the larger the spacing, the faster a vehicle can pass by the object), 
at least in a range from the obstacle toward the vehicle (Fig. 2, the vehicle passes an obstacle (here, a stationary pedestrian) and the distance between the vehicle and the obstacle falls within a range (here, sideward spacing)); and 
correcting the target traveling course so as to inhibit the relative speed of the vehicle with respect to the obstacle from exceeding the allowable upper limit in the speed distribution zone.
([0061], the driving support section conducts driving intervention control and conducts driving support (i.e. correcting the target traveling course) on the basis of differences between the detected vehicle speed and the determined allowable sideward passing speed (i.e. the allowable upper limit in the speed distribution zone); here the vehicle traveling course is corrected to inhibit the vehicle speed to ensure the speed falls in the allowable zone for speed when passing an obstacle).
Schroeder, Fritz, and Ohama are analogous art to the claimed invention since they are from the similar field of vehicle driving support modes. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the driving support modes of Schroeder-
The motivation for modification would have been to create a driving support mode that corrects the traveling speed of the vehicle when passing an obstacle to ensure a safer traveling course. By reducing the speed of a vehicle when passing an obstacle the vehicle may realize a precautionary safety system that pre-emptively prevents collisions (Ohama, [0151]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON B EMMETT whose telephone number is (303)297-4231.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFF A BURKE can be reached on (571)270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/MADISON B EMMETT/
Examiner, Art Unit 3664                                                                                                                                                                                         
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664